The opinion of the court was delivered by
Anders, C. J.
— On July 28, 1890, the complaint of appellants, who were plaintiffs in the court below, was dismissed, and a judgment for seventy-five dollars and costs rendered in favor of appellees, D. E. Kimble and Minerva Kimble; and on January 26, 1891, notice of appeal, with acceptance of service thereon, was duly filed by appellants. Appellee, D. E. Kimble, having filed in this court a certified copy of the judgment appealed from, together with the notice of appeal served, and a copy of the supersedeas bond, moves the court to dismiss the appeal and to affirm the judgment with damages, and for judgment against the sureties on the bond above mentioned, for the reason that appellants have failed and neglected to file a brief or transcript as required by law and the rules of this court.
Upon the hearing of the motion, of which due notice was given, appellants failed to appear and show cause why the motion should not be granted, or to give any reason or ex-, cuse for their non-compliance with the provisions of the statute and of rule 6 of this court.
The judgment of the court below must, therefore, be *683affirmed, and judgment will be entered -in this court in favor of appellees, D. E. Kimble and Minerva Kimble, and against appellants and the sureties on the said supersedeas bond, for the amount of said judgment and costs, together with ten per cent, per annum interest thereon and costs in this court. See Code 1881, §§ 476, 477; O’Hare v. Wilson, 3 Wash. T. 251.
Dunbar, Hoyt, Scott, and Stiles, JJ., concur.